Citation Nr: 1411673	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  10-05 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina




THE ISSUE

1. Entitlement to service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for an acquired psychiatric disorder other than PTSD.




REPRESENTATION

Appellant represented by:	





ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1968 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 decision of the RO that reopened the claim of service connection for PTSD and then denied it on the merits.  

By way of history, the Board denied service connection for PTSD in 2005.  Since then, the Veteran submitted new and material evidence and this matter was reopened and previously remanded for further development in June 2011 and September 2012.  

In August 2013, the Board requested a medical expert opinion from the Veterans Health Administration (VHA).  See 38 C.F.R. § 20.901(a).  The requested medical opinion was received in October 2013.  

In November 2013, the Board sent the Veteran a copy of the opinion for his review and response, and informed him of the 60-day time period for which to send any additional evidence or argument.  See 38 C.F.R. § 20.903(a).  The time period expired, and the Veteran did not submit additional evidence or argument.

The matter is ready for Board consideration.  For the following reasons, the Board has recharacterized and bifurcated the claim, to reflect separate consideration of service connection for PTSD and for other psychiatric disorders with which the Veteran has been diagnosed.  Tyrues v. Shinseki, 23 Vet. App. 166, 178-79 (2009) (en banc), aff'd, 631 F.3d 1380 (Fed. Cir. 2011), vacated on other grounds, 132 S. Ct. 75 (2012) (VA is free to dismember a claim and adjudicate it in separate pieces). See also Locklear v. Shinseki, 24 Vet. App. 311, 315 (2011) (bifurcation of a claim generally is within VA's discretion).

In addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  The Virtual VA file has been reviewed in conjunction with the disposition of the issues on appeal.  There are no uploaded documents in the Veterans Benefits Management System (VBMS) at this time. 



FINDINGS OF FACT

1. The Veteran is not shown to have a diagnosis of PTSD that is related to a verified in-service stressor or due to fear of hostile military or terrorist activity; nor is the Veteran shown to have engaged in combat with the enemy; nor is there any credible evidence corroborating the Veteran's alleged in-service stressors.

2. The Veteran is not shown to have had an innocently acquired psychiatric disorder during service or for many years thereafter; nor is any current psychiatric disability related to service; nor is any shown to be superimposed disease or injury related to the personality disorder identified during service.    



CONCLUSIONS OF LAW

1. The Veteran does not have a disability manifested by PTSD due to disease or injury that was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).

2. The Veteran does not have another innocently acquired psychiatric disability due to disease or injury that was incurred in or aggravated by service; nor is a personality disorder a disease or injury within the meaning of applicable legislation.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. § 3.303 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

The RO provided a VCAA-compliant letter to the Veteran in February 2009 prior to the adjudication of his claim for service connection for PTSD in June 2009, the rating decision on appeal.

The letter notified the Veteran of what information and evidence must be submitted to substantiate his claim, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  He was also told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence in support of his claim to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

The requirements of VCAA also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  He was provided with notice of the type of evidence necessary to establish a disability rating and effective dates.

An April 2009 letter notified the Veteran that his claimed PTSD stressors must be verified by the Joint Services Records Research Center (JSRRC), and notified him of the types of specific evidence that should be provided in connection with his claim.  Although the Veteran responded to the request, he did not provide the minimum information needed for VA to conduct meaning research.  This was explained in the VA-issued formal finding memorandum dated May 2009 regarding a lack of information required to corroborate his stressors for PTSD.  This memorandum provided a detailed account of VA's research into the Veteran's stressor verification, and the information contained will be discussed in detail, infra.  

Furthermore, VA has obtained service personnel and treatment records, and identified post-service treatment records.  The Board finds that all relevant evidence has been obtained with regard to the Veteran's claims of service connection for PTSD and other psychiatric disorders.  The Veteran indicated on his May 2009 substantive appeal (VA Form 9) that he has provided all of the information that he could regarding his claimed stressors.

Additionally, the Board finds that all necessary development has been completed with respect to obtaining examinations and opinions relevant to the appeal.  In fact, finding that additional development was necessary following Board remands, we ordered a VHA opinion and received a response that is based upon a completed review of the Veteran's history and articulated medical principles.  

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA.  

The Veteran was an active participant in the claims process by providing evidence and argument.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  

Any defect in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to have caused injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of his claims.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


Principles of Service Connection

As an initial matter, the Board notes that the evidence does not suggest that the Veteran engaged in combat with the enemy or that his claimed PTSD is related to combat.  In addition, the Veteran's service personnel records and DD Form 214 do not reflect that he received any medals indicating combat service.  Thus, the combat provisions of 38 U.S.C.A. § 1154  are not applicable in this case.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) ; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a), such as psychosis).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

There are particular requirements for establishing PTSD in 38 C.F.R. § 3.304(f) in addition to those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  

Establishing service connection for PTSD requires: (1) medical evidence diagnosing PTSD in conformance with the DSM-IV criteria; (2) a link, established by medical evidence, between a veteran's present symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred.  See 38 C.F.R. § 3.304(f) ; Cohen v. Brown, 10 Vet. App. 128, 139 (1997).  

If PTSD was diagnosed by a medical professional, VA must assume that the diagnosis meets the DSM-IV criteria relating to adequacy of the symptomatology and sufficiency of the stressor.  See Cohen, 10 Vet. App. at 153.

A veteran must present credible supporting evidence establishing the occurrence of a recognizable stressor during service.  The evidence necessary to establish this element varies depending on whether the veteran "engaged in combat with the enemy."  West v. Brown, 7 Vet. App. 70, 76 (1994). 

Effective on July 13, 2010, if a stressor claimed by a veteran is related to that veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that a veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of that veteran's service, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).

If a claimed stressor is not related to combat or fear of hostile or military activity, a veteran's lay statements alone are not sufficient to establish the occurrence of the alleged stressor.  Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  

Rather, the record must contain service records or other corroborative evidence substantiating the veteran's testimony or statements as to the occurrence of the claimed stressors.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

The Board need not accept a non-combat veteran's lay statements asserting that an event (as opposed to medical symptoms) actually occurred, even though there is no "affirmative documentary evidence provid[ing] otherwise."  

Rather, all the evidence of record, including the absence of documentation in the military records, must be weighed in determining whether an event actually occurred.  Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010); compare Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (finding that it was impermissible for the Board to find a veteran's lay statements regarding his medical symptoms not credible merely because there was no "confirmatory medical evidence").  

A Veteran bears the "'evidentiary burden' to establish all elements of his claim, including the nexus requirement."  Fagan v. Shinseki, 573 F. 3d 1282, 1287-88 (2009).  

The Board's duty is to assign probative value to all pertinent medical and lay evidence of record based on its credibility and competency, and then weigh the evidence regarding all material elements of a claim.  See 38 U.S.C.A. § 7104(d) ; Kahana v. Shinseki, 24 Vet. App. 428, 433   (2011); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  

A "veteran is given the 'benefit of the doubt' 'regarding any issue material' to the veteran's claim 'when there is an approximate balance of positive and negative evidence.'"  Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b) ).

In making all determinations, the Board must also fully consider the lay assertions of record.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  

Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a).  

Thus, a layperson is competent to report on the onset and continuity of his symptomatology.  See Kahana, 24 Vet. App. at 438; Layno, 6 Vet. App. at 470 (a veteran is competent to report on that of which he or she has personal knowledge).  

Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana, 24 Vet. App. at 433; Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995). 



Analysis -- PTSD

In the present case, the Board finds that the weight of the probative evidence is against the claim of service connection for PTSD, for the following reasons.

First, the Veteran contends that he has a diagnosis of PTSD that is based upon a stressful event in service.  Specifically, he identifies a PTSD stressor due to the following events.  He avers that, in September 1970, he was standing in the rear part of his ship when an aircraft that was attempting to land on the ship hit the ramp and exploded, killing the pilot (D.N. Eggert).  One month later, in October 1970, another aircraft crashed onboard the ship and killed the pilot of the plane.  He states that he did not witness this event, but heard the explosion.  

As aforementioned, the Veteran is shown to be a non-combat Veteran as there is no evidence that the Veteran actually engaged in combat with the enemy.  

In fact, the Veteran's service personnel records confirm this fact.  Thus, as a non-combat Veteran, a veteran's lay statements alone are not sufficient to establish the occurrence of the alleged stressor.  Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  

Rather, the record must contain service records or other corroborative evidence substantiating the veteran's testimony or statements as to the occurrence of the claimed stressors.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

To this end, VA was not able to corroborate and verify the Veteran's claimed stressor, and a formal finding was issued to this effect after thorough efforts were undertaken.  See May 2009 VA's Formal Finding Memorandum.  

Thus, without a credible, verified stressor in this case, the Veteran fails to meet the criteria for establishing service connection for PTSD.  See 38 C.F.R. § 3.304(f) ; Cohen v. Brown, 10 Vet. App. 128, 139 (1997).  

The medical and lay evidence of record shows that the Veteran has been diagnosed as having PTSD based upon his reported stressor that he had relayed to medical professionals in the course of seeking psychiatric treatment.  This is evident from private treatment records for PTSD dating back to 1999, and another diagnosis of PTSD in 2008.  

Numerous diagnoses of PTSD, oftentimes "chronic PTSD", were recorded in those treatment records, along with reports of the Veteran's PTSD symptomatology, to include nightmares, insomnia, flashbacks and startled responses.  

There also is documentation that the Veteran has been taking medication and is being treated for PTSD.  However, every single PTSD diagnosis of record has been based on the Veteran's unverified, uncorroborated stressor.

As the Board finds the Veteran's reported stressors to lack credibility, the Board finds all of the diagnoses of PTSD to lack probative weight.  See Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (holding that reliance on a Veteran's statement renders a medical report incredible only if the Board rejects the statements of the Veteran); Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (holding that VA cannot reject a medical opinion simply because it is based on a history supplied by the Veteran and that the critical question is whether that history was accurate); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion that is based on facts provided by the Veteran that have previously been found to be inaccurate); Swann v. Brown, 5 Vet. App. 229, 233 (1993) (holding that the Board may reject medical opinion based on appellant's statement that is contradicted by other facts in record); Black v. Brown, 5 Vet. App. 177 (1993) (holding that the Board is not bound to accept medical opinions based on history supplied by Veteran, where history is unsupported or based on inaccurate factual premises).  

Moreover, on this record, on numerous occasions, the Veteran has demonstrated that he is not a reliable historian.  At times, he indicated that he witnessed the plane crash, and at other times, he reported that he had not witnessed the crash.  Also, he testified in 1999 that he saw bodies and helped retrieve the bodies (as a result of the plane crash), but the record also contains conflicting statements that he did not retrieve bodies or see them.  Thus, the Board finds the Veteran to be an inconsistent historian and his testimony as to his stressors to lack credibility.  

Furthermore, none of the alleged stressors have been independently verified, and the Board concludes that any further efforts to seek verification through official sources would not be fruitful.  

In fact, VA noted that a review of the Veteran's file reflects that he was AWOL from August 1970 to September 1970.  The identified pilot, D.N. Eggert, was killed in September 1970 during the period of time when the Veteran was officially identified as being in AWOL status.  

As for the second crash, VA indicated that they could only verify if a veteran's unit experienced casualties or an event.  The Veteran stated that he did not know the pilot and that he was not present when the death occurred in October 1970.  

In essence, the Veteran's stressors are based on his statements which could not be verified through official sources nor does the Board find his statements to be credible.  The Board again notes that the Veteran's own statements are not sufficient to verify a non-combat stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Also, any medical opinion based upon an inaccurate factual bases is equally inaccurate.  

Thus, the record does not contain a PTSD diagnosis that is based upon a corroborated stressor.  See 38 C.F.R. § 3.304(f).  And without such a diagnosis, the Veteran's claim of service connection fails.

With regard to the recent amendment codified at 38 C.F.R. § 3.304(f)(3), no VA or other psychiatrist or psychologist has confirmed that a stressor claimed by the Veteran is related to his fear of hostile military or terrorist activity.  As there is no diagnosis of PTSD based on fear of hostile military or terrorist activity, 38 C.F.R. § 3.304(f)(3) is inapplicable.

In sum, the evidence does not establish that the Veteran has been diagnosed with PTSD based on his claimed stressors or based on fear of hostile military or terrorist activity.  Accordingly, service connection for PTSD is not in order.

For the foregoing reasons, the preponderance of the evidence is against the claim for entitlement to service connection for PTSD.  

The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102 ; Fagan v. Shinseki, 573 F. 3d 1282, 1289 (Fed. Cir. 2009).


Analysis - Psychiatric Disorders Other than PTSD

In statements made in connection with his appeal, the Veteran avers that he has another psychiatric disorder that is related to service.  

After a careful review of the evidence and the law pertaining to service connection, the Board finds that service connection for an innocently acquired  psychiatric disorder, other than PTSD, is not warranted.

The Veteran's entrance examination and report of medical history in September 1968 reveal no psychiatric diagnoses or symptomatology of a psychiatric disorder.  

However, the service treatment records from December 1970 just prior to separation reveal that the Veteran was referred for psychiatric evaluation.  A mental status examination of the Veteran revealed no functional organic or thought process disorder or suicidal or homicidal ideations at the time.  

Given the Veteran's history, the psychiatrists diagnosed the Veteran with "inadequate personality" with gross emotional immaturity and recommended administrative separation due to the Veteran's behavioral problems.  

The post-service private and VA treatment records reveal an extensive history of psychiatric problems as documented since the early 1990s, to include treatment for substance abuse.  

In 1999, a private physician, diagnosed the Veteran with PTSD, dysthymia, major depression, polysubstance abuse in remission, and personality disorder.  He was also diagnosed by another in 1999 with paranoid schizophrenia and begun on antipsychotic medication.  He had provided a history of being hospitalized in the Navy in 1970 with paranoid delusions and hallucinations.  He was only diagnosed with schizophrenia in 1999.  

The Veteran was afforded a VA examination in August 2011.  The examiner diagnosed him on Axis I with a mood disorder and on Axis II with a personality disorder, NOS, and provided an opinion against the claim, but did not supply a complete rationale for his statement.  

However, the examiner opined that the Veteran's Axis II personality disorder would have been expected to have had its origin prior to his period of activity service and his maladjustment while on active duty could best be accounted for by his Axis II pathology as diagnosed in 1970.

An addendum medical opinion was sought in October 2011 to clarify the examiner's findings from the August 2011 VA examination.  

The examiner elaborated that personality disorders did not develop acutely, certainly not within the confines of the Veteran's two year period of service.  These were developmental issues which crystallized over the course of many years, beginning in childhood.  There was nothing noted in service that would be expected to lead to a diagnosis of a personality disorder.  

The examiner remarked that the Veteran was not noted to have any significant mental health issues at the time the psychologists examined him in December 1970.  Since it was clear that the Veteran was suffering from some sort of mood disorder or possible psychotic process according to the record and the interview, it was more likely than not that the Veteran's Axis I diagnosis of a mood disorder had its onset after his period of active military duty and his Axis II diagnosis of a personality disorder at least as likely as not had its origin prior to his period of active service.  

In sum, a review of the evidence shows that the Veteran has received the following psychiatric diagnoses during the course of treatment over the years to include a mood disorder, a personality disorder, paranoid schizophrenia, dysthymic disorder, and PTSD.  

The October 2013 VHA opinion discussed the Veteran's psychiatric history and his various diagnoses of record.  The reviewing psychiatrist concluded that the Veteran was not shown to have exhibited a combination of manifestations during service that at least as likely as not was sufficient to identify a psychosis or other chronic psychiatric disease other than a personality disorder.  He noted that the Veteran's service records did not show evidence of a psychosis, thought disorder, or any other psychiatric disease other than a personality disorder.  

The VHA expert also opined that the Veteran was not shown to have a psychiatric disorder that was related to his service.  

The Board notes that, although the expert wrote that "[he] did find evidence to support the claim that the appellant ha[d] had, or currently ha[d], PTSD related to his military service," this was clearly a typographical error.  When this sentence is read in the context of the entire opinion, it is clear in the rationale that follows that the expert is not attributing PTSD or any psychiatric disorder to service.  

The VHA expert provided supporting rationale for his opinions expressed.  He essentially explained that the Veteran had had a consistent diagnosis of personality disorder since service.  He stated that personality disorders had their origin in childhood development and that, while the stress of military service might amplify the symptoms, such stress would not have been the cause of those disorders.  

The other consistent diagnosis was that of polysubstance abuse, which was only apparent post-service.  He also explained that the Veteran's diagnosis of paranoid schizophrenia with psychotic symptoms was only in 1999 and that the rest of the medical record was consistent in documenting no evidence of thought disorder or overt psychotic symptoms.  The Veteran was only briefly on antipsychotic medication.  

The VHA expert added that paranoid schizophrenia was a chronic illness that would be expected to be consistently evident and require frequent or long-term antipsychotic medications.  Temporary psychotic symptoms, however, could often occur in patients, such as the Veteran with substance abuse disorders.  Therefore, in his medical opinion, he asserted that, despite the claims of record, he had no documented evidence of a thought disorder, psychosis or schizophrenic illness while in service.  

Ultimately, the VHA expert concluded, based on a complete review of the Veteran's medical and service history, that the Veteran's current psychiatric disorder did not have its onset in service.  

A review of the entire opinion indicates that the expert found no relationship between any psychiatric disorder and service.  Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).

In addition, the Board points out that, while congenital or developmental abnormalities, such as personality disorders, are not considered 'diseases or injuries' within the meaning of applicable legislation and, hence, do not constitute disabilities for VA compensation purposes, service connection may be granted, in limited circumstances, for disability due to aggravation of a constitutional or developmental abnormality by superimposed disease or injury.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990);Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993)).  

Here, the Veteran was diagnosed to have a personality disorder in service and medical professions have indicated that such condition pre-existed service.  See August 2011 VA Examination; October 2013 VHA Opinion.

Although the enlistment examination indicates the Veteran's psychiatric system as normal, the Veteran was only diagnosed with a personality disorder during service.  

In this case, the evidence does not reflect that there was any worsening of the Veteran's personality disorder during his period of service.  Certainly, the Board finds no evidence of a superimposed acquired disease or injury.  

The VHA expert explained the origin of personality disorders and added that, although stress from the military might amplify its symptoms, such was not the case for this Veteran.  

In fact, the Veteran's December 1970 service treatment record indicated financial and familial problems from home and did not describe any in-service event to trigger the psychological manifestation.  

The report stated that  "[h]e [was] an individual who could become easily excitable and undependable under minor levels of stress, jeopardizing the safety of himself and others."  He was recommended for separation based upon his potential to have disciplinary problems due to his personality or "emotional immaturity."  

Again, there is nothing in the records that indicate that any disease or injury was superimposed upon the pre-existing personality disorder.  

To the extent that the Veteran alleges such, the Board finds that the medical opinion of the VHA expert and the existing medical evidence of record to be more probative in showing that no such aggravation occurred than the Veteran's own lay statements.  Thus, service connection for a personality disorder is not warranted.  

As previously mentioned, there was no manifestation of another acquired psychiatric disorder in service, as shown by the service treatment records, and as explained by the VHA expert.  

To the extent that the Veteran's argues for a relationship between his currently diagnosed psychiatric disorders and events during service, the evidence does not contain a positive medical nexus opinion with respect to a non-PTSD psychiatric disorder and its relationship to service.  

Thus, to the extent that the Veteran has attested to a relationship between a current psychiatric disorder and his service, the Board notes that such lay evidence is outweighed by the highly probative opinion of the VHA psychologist.  He considered the Veteran's own reported medical history and his treatment records and relied on his medical expertise in providing a medical opinion.  His opinion is supported rationale based on his knowledge of the facts and medical principles.  

Finally, the Board notes that there is no evidence that a psychosis manifested within the one year presumptive period, thus the theory of continuity of symptomatology is not applicable here.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a), such as psychosis).  

As previously discussed, no psychosis was identified during service or within one year from separation of service in 1970.  Furthermore, the VHA expert opined that the Veteran only had a personality disorder, and no other psychiatric illnesses, to include psychosis, in service.  

The Veteran also stated, and the evidence supports the statement that the Veteran was only shown to have manifested psychosis in 1999 in connection with his diagnosis of paranoid schizophrenia. 

As the most probative evidence of record, the VHA expert opinion, indicates that he has a personality disorder and does not have a psychiatric disability related to service, there is no basis for the grant of service connection for an acquired psychiatric disorder, other than PTSD, on a direct basis (or aggravation basis for personality disorder).  

As the preponderance of the evidence is thus against the claim, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

Service connection for claimed PTSD is denied.

Service connection for an acquired psychiatric disorder other than PTSD is denied.



____________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


